Citation Nr: 0809454	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder; to include the issue of whether a clear and 
unmistakable error (CUE) was made with regard to the July 23, 
1947 rating decision which denied service connection for 
keratoconus.  


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 until April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision.

The Board's initial decision was vacated by a Court of 
Appeals for Veterans Claims order in October 2006, and 
returned to the Board to determine whether the veteran wanted 
a hearing.  The veteran declined a hearing, but filed a CUE 
claim with regard to a 1947 rating decision.  The Board, 
recognizing that the claim to reopen the claim of service 
connection for keratoconus was inextricably intertwined with 
the CUE claim, remanded the case for consideration of the CUE 
claim.  The matter has since been returned to the Board.

Separately, the veteran filed a CUE claim with regard to a 
1986 Board decision, which is the subject of a separate Board 
action. 

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The 1947 rating decision denying service connection for 
the veteran's eye disorder was subsumed by the October 1986 
Board decision that also denied service connection for his 
eye disorder.  

2.  The veteran's claim of entitlement to service connection 
for keratoconus was denied by a Board decision in October 
1986; the evidence submitted since 1986 either fails to 
address the bases for the previous denial, or it is 
duplicative of evidence that was of record at the time of the 
1986 denial. 



CONCLUSIONS OF LAW

1.  The October 1986 Board decision denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

2.  Evidence received since the October 1986 Board decision 
is not new and material; therefore, the claim for service 
connection for an eye disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously denied claim for 
entitlement to service connection for his eye disability, 
which was last denied by the Board 1986.  In doing so, it has 
been argued that original 1947 rating action denying the 
claim was clearly and unmistakably erroneous.  In this 
regard, the record shows that in April 1947, the RO denied 
the veteran's claim of entitlement to service connection for 
keratoconus, determining that the veteran's keratoconus was a 
constitutional or developmental abnormality, and concluding 
that the keratoconus was not aggravated by the veteran's time 
in service.  The veteran did not appeal.

In a November 1985 rating decision the RO confirmed its 
previous denial of service connection for vision loss.  The 
veteran perfected his appeal to the Board; and, in January 
1986, the Board denied the veteran's claim of entitlement to 
service connection for an eye disorder, concluding that the 
veteran's keratoconus was not aggravated by his time in 
service.

While the Board's January 1986 decision was not a direct 
appeal of the 1947 rating decision, it has been held that a 
Board decision can subsume an unappealed RO determination.  
In Donovan v. Gober, 10 Vet. App. 404 (1997); aff'd Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998), the claimant was 
denied service connection for a psychoneurosis by a 1947 
rating decision, which the claimant did not appeal. Thirty-
eight years later Donovan sought service connection for post-
traumatic stress disorder which was denied by the Board in 
1988.  The Court observed that "the 1988 [Board] decision 
made a de novo review and essentially reviewed the 1947 
[regional office] decision." Donovan at 408.  As such, the 
Court concluded that the 1947 rating decision was subsumed by 
the 1988 Board decision, and therefore the veteran was barred 
from challenging the 1947 rating decision.

The facts in this case are analogous to Donovan.  Here, the 
veteran filed a claim which was denied by the RO in 1947.  
Nearly 40 years later the Board considered that same claim.  
Although it was not part of the same appeal, the Board 
adjudicated precisely the claim in 1986 that the RO had 
adjudicated in 1947, considering all of the evidence that had 
been before the RO in 1947.  As such, the Board finds that 
the 1986 Board decision subsumed the RO's 1947 rating 
decision; and, therefore the veteran may not challenge the 
original RO determination as containing clear and 
unmistakable error as a means of establishing service 
connection.  Instead, the veteran may submit new and material 
evidence to reopen the claim, which is discussed below, or 
argue there was clear and unmistakable error in the 1986 
Board decision, which is the subject of a separate decision.  

II.  Reopening determination

The veteran's claim of entitlement to service connection for 
an eye disorder was denied by the Board in an October 1986 
decision, which became final.  A previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence of record demonstrates that the veteran is 
currently blind.  While the evidence clearly shows that the 
veteran had an eye condition during service, the veteran's 
claim was previously denied as the evidence showed that his 
visual condition was a constitutional/developmental 
abnormality, which was neither incurred in nor aggravated by 
active duty.

At the time of the Board's decision in October 1986 the 
evidence of record included the veteran's service medical 
records; statements from the veteran, his wife, and both of 
his parents; the veteran's testimony at a RO hearing; and 
private and VA treatment records.

The service medical records showed that at enlistment, the 
veteran's left eye was 20/100 that was correctable to 20/50 
and the veteran was diagnosed with a mixed astigmatism with 
amblyopia on the left.  While in service, the veteran sought 
treatment for burning and dryness of the eyes; and in October 
1946 he was treated for subluxation of the lens.  A medical 
board found the veteran to be medically unfit for further 
military service, noting that the veteran had "Conical 
cornea, progressive, cause undetermined, OS and OD, more 
marked OS.  Vision, right 20/50; left 20/200".  Another 
record noted that the veteran's vision in the left eye had 
been poor in high school, and it was noted that the veteran 
was refused entry into the Navy on three occasions.  In 
November 1946, a record noted that the veteran's condition 
had existed prior to enlistment.  Another November 1946 
record noted that the veteran began noticing reduced vision 
in both eyes a year and a half earlier.  A late November 1946 
record indicated that the veteran had been denied entry into 
the Navy because of his eyes.  The examination revealed early 
evidence of keratoconus, and reduced vision in both eyes.  
The veteran was returned from the Philippines after roughly 6 
weeks there.  The examination found that the best correctable 
vision was 20/30 on the right and 20/200.

The veteran also submitted a number of statements from his 
family.  In December 1947 the veteran's father wrote 
indicating that his son's eyes were getting worse; in January 
1953, the veteran's wife wrote seeking a VA pension for her 
husband after eye surgery failed; in 1981 the wife wrote 
another letter complaining that her husband's eyes had not 
been service connected; in 1985 the veteran's mother wrote to 
the President seeking help for her son and asserting that the 
army should not have taken her son; and in 1985 the veteran's 
wife also wrote again indicating that her husband should have 
been service connected for his eyes.  Additionally, in 
November 1985 the veteran testified at a hearing before the 
RO.  

Private and VA treatment records were also submitted.  VA 
treatment records include a statement from a military doctor 
in December 1946 indicating that the veteran's condition 
could be corrected with contact lenses, and a January 1947 
statement indicating that the contacts were not working as 
well as hoped.  In August 1947, a private doctor, Dr. 
Hogshead, indicated that he was treating the veteran who 
could only see two fingers at two feet (noting that the 
veteran's right eye vision was 20/30), and suggesting that 
the veteran's eye sight might be improved with contact 
lenses.  A hospital summary from April 1952 showed that the 
veteran was admitted to the VA hospital in New Orleans to be 
evaluated for a keratoplasty.  It was noted that contacts 
improved his vision from 1947 until 1952 at which point they 
declined again.  The veteran underwent a keratoplasty in July 
1952.  In March 1953, the VA doctor indicated that the 
veteran had only light perception and finger count in the 
right eye and light perception only in the left eye.  In 
December 1953 no further eye surgery was thought advisable.  
In September 1956 the veteran indicated that he was operated 
on and was able to see out of his right eye.  In 1974 Dr. 
Allen wrote to indicate that the veteran was having 
increasing difficulty seeing out of his right eye.  In 1979 
Dr. Yood indicated that the veteran's visual acuity in the 
right eye was light perception and in the left eye it was 
absent.  In 1980 a VA doctor tracked the veteran's failing 
vision, noting that he was diagnosed with keratoconus as a 
young adult, had a corneal transplant in the left eye in 
1953, and had the left eye enucleated in 1963; the veteran 
also had a corneal transplant in the right eye in 1956 and 
did well until his vision began to fail in 1970.

The veteran's claim was denied by the Board in 1986 on the 
grounds that keratoconus is a constitutional or developmental 
condition that was not shown to have been aggravated by 
service.  Since 1986 private treatment records from 1999-2003 
were obtained, describing treatment for the veteran's right 
eye.  The veteran also submitted an article from a doctor at 
Harvard describing the nature of keratoconus; and he 
underwent a VA eye examination in September 2003 which merely 
addressed his current visual acuity.  The veteran wrote a 
statement in January 2004 stating that he did not know why 
the Army took him.  Private treatment records were also 
received from Memorial Hospital, but they failed to describe 
treatment of the eye.

The veteran's representative also submitted a service medical 
record that indicated that the veteran's condition was 
aggravated by service.  It is noted, however, that a copy of 
this record also appears in the veteran's claims file, and 
includes the handwritten statement from the examining doctor 
amending the record to show that the keratoconus was not in 
the line of duty but was due to the "natural progress".

None of the additional post service records or article shows 
this veteran's claimed disability was aggravated by service.  
As such, this new evidence is not material in that it fails 
to address the bases for the prior final denial.  

The service record submitted by the veteran's representative 
is obviously an earlier, unsigned version of the medical 
record, which when finalized and signed was adverse to the 
veteran.  It is essentially an incomplete duplicate of a 
document already of record, and can only acquire its 
relevance in the context of its final version.  

The veteran also submitted statements from himself, his wife 
of many years (who has subsequently passed away), and from 
his mother (who is also deceased).  The veteran's wife wrote 
several letters that once again documented the veteran's 
history of vision loss; and the veteran's mother wrote 
another letter in 1987 suggesting that the veteran's time in 
the Philippines caused him to lose his vision.  While these 
statements address the condition of the veteran's eyes prior 
to service, during service, and after service, they are no 
different than the statements that the same individuals made 
prior to 1986.  Therefore, the statements are not considered 
to be new evidence.

As such, the entirety of the evidence submitted since 1986 is 
either not new and material, and therefore the additional 
evidence does not provide a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim is denied.

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in July 2007 which informed the veteran of all four 
elements with regard to each of the issues on appeal.  The 
letter also specifically provided the veteran with sufficient 
notice of the definition of "new and material evidence" and 
informed him of what evidence was necessary to reopen his 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA and private treatment records have been obtained, as have 
service medical records.  Additionally, the veteran was 
offered the opportunity for a hearing before the Board, but 
he declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for an 
eye disorder is not reopened.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


